DETAILED ACTION
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the same job switching group" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker et al. (US 2014/0298060 A1) in further view of Tao et al. (US 2017/0185448 A1).

Regarding claim 1, Hooker teaches a job scheduling method ([0008]: switch from the first core to the second core to execute the thread) performed in a computing system including a first-type processor and a second-type processor ([0028] The processor 100 includes a high-feature core 102 (or high core 102) and a low-feature core 104 (or low core 104) each coupled to a switch manager 106… the cores 102/104 are asymmetric. The power/performance asymmetry is primarily due to differences between the cores 102/104 at a micro-architectural level. For example, the cores 102/104 may have different cache memory sizes and/or different cache hierarchies, in-order vs. out-of-order execution, different branch prediction mechanisms, different composition of execution units, scalar vs. superscalar instruction issue, speculative vs. non-speculative execution, and so forth.), the method comprising: 
measuring core utilization of the second-type processor ([0050] At block 304, the switch manager 106 detects utilization of the core 102/104); 
when the measured core utilization is less than a reference value ([0050] At block 304, the switch manager 106 detects utilization of the core 102/104 has gone above or below a respective switch-to-high threshold or switch-to-low threshold… if the high core 102 is the currently executing core, the switch manager 106 detects utilization has gone below a threshold that indicates the high core 102 is being under-utilized), transmitting, by the first-type processor, a job suspension instruction to suspend a first job, which is currently being executed, to the second-type processor ([0050] the high core 102 is the currently executing the switch manager 106 sends a signal to the first core 102/104 to stop executing the thread, which interrupts the first core 102/104 causing a microcode routine to be invoked on the first core 102/104 that causes the first core 102/104 to stop executing the thread at block 308. Flow proceeds to block 308; [0053] At block 308, the first core 102/104 stops executing the thread. Preferably, the first core 102/104 attains a quiescent condition so that it can subsequently save the thread state at block 214 of FIG. 2. Flow proceeds from block 308 to block 212 and performs blocks 212 through 228 of FIG. 2.; Fig. 4, Switch Manager 106 within low-feature core 104(i.e., first type processor); [0054] Referring now to FIG. 4, a block diagram illustrating an embodiment of an asymmetric multi-core processor 100 having the switch manager integrated into the asymmetric cores 102/104 is shown. The processor 100 of FIG. 4 is similar in most respects to the processor 100 of FIG. 1; however, in the embodiment of FIG. 4, the switch manager 106 is integrated into the cores 102/104, rather than being a discrete entity outside the cores 102/104.); 
in response to the job suspension instruction, copying data of a region occupied by the first job in a memory of the second-type processor to a main memory ([0033]: More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108; [0040] At block 214, the first core 102/104 saves the thread state to the shared state storage 108. In addition to the thread state, the first core may also transfer other state that is not necessary for the second core 102/104 to execute the thread, but which may nevertheless enable the second core 102/104 to execute the thread faster, such as some or all of the contents of one or more cache memories of the first core 102/104. Flow proceeds to block 216.).
a method for context switching, Hooker does not expressly teach
copying data of a second job stored in the main memory to the memory of the second-type processor; and 
transmitting, by the first-type processor, an instruction to execute the second job to the second-type processor.
However, Tao teaches copying data of a second job stored in the main memory to the memory of the second-type processor and transmitting, by the first-type processor, an instruction to execute the second job to the second-type processor (Abstract: determining at least one dataset related to the task, and assigning a signature to the determined at least one dataset. The method further comprises searching, by the processor, a data structure for the task signature, and based on the searching, sending the task over a network to a task executor for processing; [0042] If task scheduler 105b determines that one or more datasets or tasks have not been processed (e.g., because task scheduler 105b determines that there is no corresponding signature in a task result cache), task scheduler 105b may send the corresponding task to one of task executors 116a-116n for execution. In some embodiments, determining which task executor to send the task to may be based on the load of each task executor (e.g., how much processor time is being used), based on a value associated with the task, or the like. For example, if task scheduler 105a determines that a first task is associated with a higher value than a second task (e.g., because the first task's job has a higher associated value than the second task's job), task scheduler 105b may determine to send the first task to an under-utilized task executor 116a).



Regarding claim 2, Hooker teaches further comprising measuring free space of the memory of the second-type processor, wherein the transmitting of the job suspension instruction comprises, when the free space of the memory is less than a reference value and the measured core utilization is less than the reference value, transmitting, by the first-type processor, the job suspension instruction to suspend the first job, which is currently being executed, to the second-type processor ([0051] The utilization of a core 102/104 is a measure of an amount the core 102/104 is being used to execute a thread. Utilization may be determined in various ways. In some embodiments, the utilization is based on the rate of retired instructions (e.g., available space, no longer occupied by retired instructions). The cores 102/104 may include a counter that increments by the number of instructions retired in a given clock cycle and which is periodically reset. In some embodiments, the utilization is based on the amount of time spent in a running state as opposed to the amount of time spent in an inactive state. A running state is a state in which the core 102/104 is executing instructions, whereas in an inactive state the core 102/104 is not executing instructions. For example, the inactive states may correspond to, or include, the low power modes described above, e.g., halted execution, disabled clocks, disabled power, etc., such as entering a C-state other than CO. The cores 102/104 may include counters that count the time spent in the running states and the time spent in the each of the various inactive states. The cores 102/104 may include free-running counters that run even when 

Regarding claim 3, Hooker teaches wherein the transmitting of the job suspension instruction comprises, when the measured core utilization is less than the reference value and the first job uses the second-type processor in a stable state, transmitting, by the first-type processor, the job suspension instruction to suspend the first job, which is currently being executed, to the second-type processor ([0050] At block 304, the switch manager 106 detects utilization of the core 102/104 has gone above or below a respective switch-to-high threshold or switch-to-low threshold… if the high core 102 is the currently executing core, the switch manager 106 detects utilization has gone below a threshold that indicates the high core 102 is being under-utilized; [0052] At block 306, the switch manager 106 instructs the first core 102/104 to stop executing the thread. Preferably, the switch manager 106 sends a signal to the first core 102/104 to stop executing the thread, which interrupts the first core 102/104 causing a microcode routine to be invoked on the first core 102/104 that causes the first core 102/104 to stop executing the thread at block 308. Flow proceeds to block 308; [0051]: In some embodiments, the utilization is based on the amount of time spent in a running state as opposed to the amount of time spent in an inactive state (i.e., stable state). A running state is a state in which the core 102/104 is executing instructions, whereas in an inactive state the core 102/104 is not executing instructions. For example, the inactive states may correspond to, or include, the 

Regarding claim 15, Hooker teaches wherein the copying of the data of the region occupied by the first job in the memory of the second-type processor to the main memory comprises performing a calculation of the first job in the first-type processor; and further comprising, after the transmitting of the instruction to execute the second job, performing processor switching between the first job and the second job when the first job executed in the first-type processor requires a calculation by the second-type processor ([0036] At block 204, the first core 102/104, which is currently executing the thread, detects that the thread is attempting to employ a feature of the ISA feature set that is unsupported by the first core 102/104, i.e., a feature that is not included in the subset of features of the ISA features set supported by the first core 102/104; [0037] At block 206, the first core 102/104 stops executing the thread in response to detecting the attempt by the thread to employ the unsupported feature at block 204; [0038] At block 208, the first core 102/104 indicates a switch to the second core 102/104 to execute the thread; [0039] At block 212, the switch manager 106 instructs the first core 102/104 to save the state of the thread. Preferably, the switch manager 106 signals to the first core 102/104 to save the thread state. Flow proceeds to block 214; [0043] At block 222, switch manager 106 instructs the second core 102/104 to restore the thread state and begin executing the thread.).

Regarding claim 16, Hooker teaches wherein the performing of the processor switching between the first job and the second job comprises performing processor switching between the first job and the second job even if the second job is using the second-type processor when the first job executed in the first-type processor requires a calculation by the second-type processor ([0065] Furthermore, although embodiments have been described in which a switch is performed when either (1) the thread attempts to employ an unsupported feature, or (2) the low core is being over-utilized or the high core is being underutilized, other embodiments are contemplated in which a switch may be performed when the thread attempts to employ a supported feature, yet the feature is highly correlated to threads that have a performance requirement that is more closely related to the other core. For example, assume the high core is currently executing in the widest bit operating mode and the thread changes away to a narrower bit operating mode that is highly correlated to threads that have a lower performance requirement; then, a switch to the low core may be performed. In one embodiment, the switch manager causes the switch only if the high core's current utilization is not too great, e.g., not above a programmable predetermined threshold.).

Regarding claim 17, Hooker teaches wherein the performing of the processor switching between the first job and the second job comprises: 
transmitting, by the first-type processor, a job suspension instruction to suspend the second job, which is currently being executed, to the second-type processor ([0050] the high core 102 is the currently executing core; [0052] At block 306, the switch manager 106 instructs the first core 102/104 to stop executing the thread. Preferably, the switch manager 106 sends a signal to the first core 102/104 to stop executing the thread, which interrupts the first core 102/104 causing a microcode routine to be invoked on the first core 102/104 that causes the first core 102/104 to stop executing the thread at block 308. Flow proceeds to block 308; [0053] At block 308, the first core 102/104 stops executing the thread. Preferably, the first core 102/104 attains a quiescent condition so that it can subsequently save the thread state at block 214 of FIG. 2. Flow proceeds from block 308 to block 212 and performs blocks 212 through 228 of FIG. 2.; Fig. 4, Switch Manager 106 within low-feature core 104(i.e., first type processor); [0054] Referring now to FIG. 4, a block diagram illustrating an embodiment of an asymmetric multi-core processor 100 having the switch manager integrated into the asymmetric cores 102/104 is shown. The processor 100 of FIG. 4 is similar in most respects to the processor 100 of FIG. 1; however, in the embodiment of FIG. 4, the switch manager 106 is integrated into the cores 102/104, rather than being a discrete entity outside the cores 102/104.); 
in response to the job suspension instruction, copying data of a region occupied by the second job in the memory of the second-type processor to the main memory ([0033]: More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108; [0040] At block 214, the first core 102/104 saves the thread state to the shared state storage 108. In addition to the thread state, the first core may also transfer other state that is not necessary for the second core 102/104 to execute the thread, but which may nevertheless enable the second core 102/104 to execute the thread faster, such as some or all of the contents of one or more cache memories of the first core 102/104. Flow proceeds to block 216.). 
copying the data of the first job stored in the main memory to the memory of the second-type processor and transmitting, by the first-type processor, an instruction to execute the first job to the second-type processor (Fig. 2, Step 224; [0044] At block 224, the second core 102/104 restores the thread state, which was saved by the first core 102/104 at block 214, from the shared state storage 108. In one embodiment, the interrupt received at block 222 invokes a microcode routine in the second core 102/104 that restores the thread state from the shared state storage 108. Flow proceeds to block 226.).

Regarding claim 19, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitations a main memory to which a plurality of instructions are loaded; a first-type processor configured to execute the plurality of instructions loaded into the main memory; and a second-type processor including a dedicated memory, wherein the plurality of instructions include are taught by Hooker in at least [0028]: the cores 102/104 may have different cache memory sizes; [0066]: For example, software can enable, for example, the function, fabrication, modeling, simulation, description and/or testing of the apparatus and methods described herein. This can be accomplished through the use of general programming languages (e.g., C, C++), hardware description languages (HDL) including Verilog HDL, VHDL, and so on, or other available programs. Such software can be disposed in any known computer usable medium such as magnetic tape, semiconductor, magnetic disk, or optical disc (e.g., CD-ROM, DVD-ROM, etc.), a network, wire line, wireless or other communications medium. Embodiments of the apparatus and method described herein may be included in a semiconductor intellectual property core, such as a processor core (e.g., embodied, or specified, in a HDL) and transformed to hardware in the production of integrated circuits. Additionally, the apparatus and methods described herein may be embodied as a combination of hardware and software.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hooker and Tao, as applied to claim 3, in further view of Kim et al. (US 2015/0019737 A1).

Regarding claim 4, Hooker and Tao do not expressly teach but Kim does teach wherein in the stable state, a ratio of a use time of the first-type processor to a use time of the second-type processor does not deviate from a certain value by a reference error ([0050]: When the task execution is successful, a probability that a site (resource) in which the virtual machine is performed is stable is high, and when the task execution is failed, a stability of the site is evaluated as being decreased (Stability (%)=the number of successes/the number of total tries.times.100). When the task execution result is "successful", the cloud resource management device compares an execution time T(P.sub.selected) of the task profile which is referenced (that is, selected through the processes described in FIGS. 1 to 2) with an execution time T(P.sub.new) of the executed task (Step S310). When it is determined in the comparison that an execution time difference is larger than a predetermined threshold value, the cloud resource management device analyzes a factor of a recent task history again, and decreases an evaluation value (credit value) of an executed profile by 1 (Step. S320). When it is determined in the comparison that the execution time difference is smaller than the predetermined threshold value, the cloud resource management device increases an evaluation value (credit value) of the executed profile by 1 (Step S330).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Hooker and Tao to determine the stability of a task. The modification would have been motivated by the .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker and Tao, as applied to claim 1, in further view of Palmer et al. (US 2015/0178879 A1).

Regarding claim 5, Hooker and Tao do not expressly teach but Palmer does teach wherein the second-type processor is a graphics processing unit (GPU) ([0061] context switching with GPU portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Palmer with the teachings of Hooker and Tao to apply context switching in the GPU environment. The modification would have been motivated by the desire of utilizing high performance processor cores such as GPUs for computing intensive tasks and ensure that they are utilized in an optimal manner.

Regarding claim 6, Hooker teaches wherein the memory of the GPU [core] and the main memory exchange data with each other in a direct memory access (DMA) manner, the copying of the data of the region occupied by the first job in the memory of the second-type processor to the main memory comprises directly copying the data of the region occupied by the first job in the memory of the second-type processor to the main memory in the DMA manner, and the copying of the data of the second job stored in the main memory to the memory of the second-type processor comprises directly copying the data of the second job stored in the main memory to the memory of the second-type processor in the DMA manner ([0057] At block 622, the switch manager 106 instructs the first core 102/104 to transfer the thread state directly to the second core 102/104. In addition to the thread state, the first core 102/104 may also transfer other state that is not necessary for the second core 102/104 to execute the thread, but which may nevertheless enable the second core 102/104 to execute the thread faster, such as some or all of the contents of one or more cache memories of the first core 102/104. Flow proceeds to block 624. [0058] At block 624, the first core 102/104 saves the thread state directly to the second core 102/104. Flow proceeds to block 226. [0059] It should be understood that the direct thread state saving embodiment of FIGS. 5 and 6 may be employed in an embodiment having a discrete switch manager 106 (e.g., of FIG. 1) and an embodiment having an integrated switch manager 106 (e.g., of FIG. 4).).
	In addition, Palmer teaches GPUs ([0061]; [0062]: GPU context switching).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker and Tao, as applied to claim 1, in further view of Elbourne et al. (US 6,195,674 B1).

Regarding claim 10, Hooker teaches a high feature core and a low feature core as cited above for claim 1 but neither Hooker nor Tao expressly teach wherein the second job requires the memory of the second-type processor corresponding to a size of region occupied by the first job in the memory of the second-type processor or less and waits to use the second-type processor while being executed through the first-type processor.
	However, Elbourne teaches wherein the second job requires the memory of the second-type processor corresponding to a size of region occupied by the first job in the memory of the second-type processor or less and waits to use the second-type processor while being executed through the first-type processor (Col. 13, lines 26-35: The CPU 202 is also responsible for generating the instructions 1022 executed by the co-processor 224. To maximize the degree of parallelism between the CPU 202 and the co-processor 224, instructions generated by the CPU 202 are queued as indicated at 1022 for execution by the co-processor 224. Each instruction in the queue 1022 can reference operands 1023 and results 1024 in the shared memory 203, which has been allocated by the host CPU 202 for use by the co-processor 224; Col. 14, lines 44-67: the memory manager 1031 can request that the queue manager 1032 wait for a fraction, say half, of the outstanding instructions on the pending instruction queue 1040 to complete. This will cause the CPU 202 processing to block until some of the co-processor 224 instructions have been completed, at which point their operands can be freed, which can release sufficient memory to satisfy the request. Waiting for only a fraction of the outstanding instructions ensures that the co-processor 224 is kept busy by maintaining at least some instructions in its pending instruction queue 1040. In many cases the cleanup from the fraction of the pending instruction queue 1040 that the CPU 202 waits for, releases sufficient memory for the memory manager 1031 to satisfy the request from the instruction generator 1030. 
(80)   In the unlikely event that waiting for the co-processor 224 to complete execution of, say, half of the pending instructions does not release sufficient memory to satisfy the request, then the final recourse of the memory manager 1031 is to wait until all pending co-processor instructions have completed. This should release sufficient resources to satisfy the request of the instruction generator 1030, except in the case of extremely large and complex jobs which exceed the system's present memory capacity altogether.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elbourne with the teachings of Hooker .

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker, Tao, and Elbourne, as applied to claim 10, in further view of Cadambi et al. (US 2015/0113542 A1).

Regarding claim 11, Hooker teaches the transmitting of the job suspension instruction comprises transmitting, by the first-type processor, a job suspension instruction to suspend the first job between the first job and a third job which are currently being executed to the second-type processor ([0050] the high core 102 is the currently executing core; [0052] At block 306, the switch manager 106 instructs the first core 102/104 to stop executing the thread. Preferably, the switch manager 106 sends a signal to the first core 102/104 to stop executing the thread, which interrupts the first core 102/104 causing a microcode routine to be invoked on the first core 102/104 that causes the first core 102/104 to stop executing the thread at block 308. Flow proceeds to block 308; [0053] At block 308, the first core 102/104 stops executing the thread. Preferably, the first core 102/104 attains a quiescent condition so that it can subsequently save the thread state at block 214 of FIG. 2. Flow proceeds from block 308 to block 212 and performs blocks 212 through 228 of FIG. 2.; Fig. 4, Switch Manager 106 within low-feature core 104(i.e., first type processor); [0054] Referring now to FIG. 4, a block diagram illustrating an embodiment of an asymmetric multi-core processor 100 having the switch manager integrated into the asymmetric cores 102/104 is shown. The processor 100 of FIG. 4 is similar in most 
Hooker, Tao, nor Elbourne expressly teaches wherein when a total memory requirement of two or more jobs does not exceed a memory capacity of the second-type processor, the second-type processor supports the two or more jobs to simultaneously use the second-type processor.
However, Cadambi teaches wherein when a total memory requirement of two or more jobs does not exceed a memory capacity of the second-type processor, the second-type processor supports the two or more jobs to simultaneously use the second-type processor ([0021]: Jobs are allowed to run concurrently on the Xeon Phi coprocessor accelerator cards 122 as long as they do not oversubscribe memory and thread resources.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cadambi with the teachings of Hooker, Tao and Elbourne to allow concurrent execution of tasks based on available memory. The modification would have been motivated by the desire of not oversubscribing available resources.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hooker and Tao, as applied to claim 1, in further view of Venkataraman et al. (US 2020/0073714 A1).

Regarding claim 12, Hooker nor Tao expressly teach but Venkataraman teaches wherein the second-type processor is a graphics processing unit (GPU) ([0132]: the processor and coprocessor (e.g., CPU and GPU)); 
some of the two or more jobs are executed by the GPU in a first computing environment provisioned by a job scheduler ([0083]: a thread dispatcher or scheduler; [0122] In operation 1204, one or more of the threads can determine to offload a workload to a co-processor. The workload to offload may be a workload most suited for processing on the co-processor. For example, a graphics processing workload can be offloaded to a GPU.); and 
at least some among others of the two or more jobs are executed by the GPU in a second computing environment provisioned by the job scheduler ([0003]: During the time that the GPU (for example) is working on the thread or thread group, the CPU (for example) may be freed up to perform other tasks (improving processing throughput) or may be transitioned to a lower power state (improving power efficiency).).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Venkataraman with the teachings of Hooker and Tao to utilize a GPU to offload tasks of a processor. The modification would have been motivated by the desire of optimizing execution by offloading computing intensive tasks to more capable processing elements such as GPUs.

Regarding claim 13, Venkataraman teaches wherein the second job belongs to the same job switching group as the first job and is sequentially selected from among jobs which wait to use the second-type processor while being executed through the first-type processor provisioned by the job scheduler to a computing environment in which the first job has been generated ([0132] FIG. 13C illustrates a workload that is somewhere between completely serialized and perfectly pipelined, meaning that there is some degree of pipelining between the processor and coprocessor (e.g., CPU and GPU), but in which there is some portion of time during which the processor (e.g., CPU) is waiting for the results of an offloaded work item from the coprocessor (e.g., GPU) or the coprocessor (e.g., GPU) is waiting for a new command buffer from the processor (e.g., CPU). In the illustrative example of FIG. 13C, the processor requires less time to execute its work instances 1301a, 1303a, 1305a, and 1307a than the coprocessor requires to execute its corresponding work instances 1301b, 1303b, 1305b, and 1307b. It will be appreciated that variations of this workload may also exist. For example, it could be that the coprocessor completes its respective work instances more quickly than the processor such that the coprocessor ends up waiting for further offloaded work instances from the processor. Additionally, the workload could be such that the processor executes other thread group tasks that are not offloaded to the coprocessor, or are offloaded to another coprocessor, during the times that the processor is waiting on the illustrated coprocessor. This type of workload could fill in some of the gaps in the processor load, making it more resemble the perfectly pipelined workload of FIG. 13B.).

Regarding claim 14, Venkataraman teaches wherein the second job belongs to the same job switching group as the first job and is selected from among jobs, which wait to use the second-type processor while being executed through the first-type processor provisioned by the job scheduler to a computing environment in which the first job has been generated, on the basis of priorities given to the jobs; and the priorities given to the jobs are determined on the basis of priorities given to computing environments in which the jobs have been generated ([0081] In operation 2504, a thread group associated with the co-processor driver can call a WorkSubmit interface of the CLPC via the I/O service. The call can include an identifier of a thread associated with the command buffer received in operation 2502. The WorkSubmit interface can be called via a software library or module that provides a software interface to the CLPC. In one embodiment the co-processor driver can access the software interface to the CLPC via an I/O service (e.g., I/O service 2210) provided by an operating system of a computing system described herein (e.g., operating system 120 of system 2200). In one embodiment, the WorkSubmit interface can be used to convey priority or quality of service information about the workload to be offloaded. In one embodiment, priority or quality of service information can be determined automatically from context information of the submitting thread. [0090] In operation 2606, the CLPC can infer membership of the thread in the thread group based on an identifier of the thread. In one embodiment, priority information associated with the workload can also be determined from context information associated with the thread group; [0135]: For example, high priority loads may be biased in favor of increased performance, while lower priority loads may be biased in favor of reduced power consumption.).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195